No. 04-99-00301-CV
REDWOOD MOUNTAIN COMPANY, INC.,
Appellant
v.
Peggy Jenice EDEN,
Appellee
From the 216th Judicial District Court, Kendall County, Texas
Trial Court No. 97-328-A
Honorable Charles Sherrill, Judge Presiding
PER CURIAM
Sitting:	Tom Rickhoff, Justice 
		Alma L. López, Justice
		Catherine Stone, Justice 
Delivered and Filed:	January 12, 2000
DISMISSED
	Appellant has filed a motion to dismiss this appeal.  The motion contains a certificate of
service to appellee, who has not opposed the motion.  Therefore, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(2).  Costs of the appeal are taxed against appellant.
							PER CURIAM
DO NOT PUBLISH